Title: Craven Peyton to Thomas Jefferson, 26 June 1817 (first letter)
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Monteagle
June 26—17
          
          You was so good as to say You woud give me Your Opinion, On the Deed from Lewis to Lewis, I have therefore sent a Coppy by my Son with the Opinion of Messrs Wickham & Wirt they appear to entartain no doubt, indeed if the case was a doubtfull One I woud endeavour to Compomise, Your goodness in Complying with my wishes in this case, will lay me, Undar the greatest Obligations to You, with Esteem Sincere
          
            Esteem Yrs
            C. Peyton
          
        